THOMPSON, J.:
Although I concur in the judgment pronounced in this cause, I prefer to state my own reasons therefor, inasmuch as my views do not entirely coincide with those of my brethren.
For the purpose of avoiding confusion and embarrassment, and the surprise of the parties litigant, rules have been, from time immemorial, established for the orderly proceeding of the litigants in the introduction of evidence, the examination, cross-examination and re-examination of witnesses. The witness, when introduced, is to he examined by the party calling him, after which he may be cross examined by the opposite party ; and are-examination by the party who calls the witness is only allowable, as of right, on those topics on which he has been .cross-examined, to give an opportunity of explaining any new facts which have come out upon such cross-examination. But the witness cannot at this stage he again examined in chief —that is, as to any facts unconnected with the cross-examination. If a question as to any material fact has been omitted upon the examination in chief, the usual course is to suggest the question to the Court, which will exercise its discretion in putting it to the witness. 1 Stark, on Ev,, 129, 149.
Such are the rules established in this particular; hut they are not inflexible and unyielding ;■ the discretion of the Judge may and should he exercised, in proper cases, to dispense with the rigor of the rule, and to permit the reexamination of a witness as to matters in chief, or to allow a new witness to he called to prove a disputed fact, at any time during the trial of .the cause, whenever it is necessary to the advancement of justice, if it can ho done without injury o,r surprise to the ad verse party.
*206It is, however, contended on behalf of the State thas this is a matter properly belonging to the practice of the subordinate Court, and that this Court cannot interfere with, or regulate the exercise of this discretion. I cannot admit this as sound doctrine. The discretion is not an arbitrary •exercise of the will and pleasure of the Judge, hut it is a sound legal discretion, to he exercised according to the exigency of the case, upon a consideration of the attending circumstances, and if he errs in the exercise of this power, either in permitting a re-examination of a witness when he should not have done so, or refuses to waive the rule and allow the ■evidence to be admitted when he should do so, this Court has the power to correct his error. Discretion, «ays Ld. Coke, is to discern between right and wrong, and therefore, whoever hath power to act at discretion, is bound by the rule of reason and of law. 2 Inst., 56, 298. And though there be a latitude of discretion given to one, yet he is circumscribed that what he does he necessary and •convenient, without which no liberty can defend it. Hob. R., 158. And again, it is said that when anything is left to any person, to he done according to his discretion, the law intends it must be done with'sound discretion, and according to law; and the Court in B. R. hath a power to redress things that are otherwise done, notwithstanding they are left to the discretion of those that do them. 1 Lill. Abr., 477.
And this seems to be the correct rule, for many errors . may he committed and much wrong be done if tbis discretion is not to1 be reviewed in tbis Court, as a Court of error and appeal.
There is always danger that a discretion which may not Le controlled by a superior tribunal, however properly it anay at first be exercised, will soon degenerate into mere ©aprice; an arbitrary sic volo sic jubeo, statpro ratione *207vohmtcos. It may be asked why this discretion may not be as safely reposed in the Circuit Courts, asdn this Court, where it will be ultimately lodged, if this Court entertains jurisdiction over the matter ? The answer is obvious — the Circuit Court is held by a single Judge; in this Court, three Judges must preside, and confer on all questions decided by it, and two of them must concur ^ the Circuit Court is not required to give the-reasons for its judgment in this Court, the reasons for every judgment must not only be given, but must be written out, and read in open Court before the judgment is pronounced. ’ The. law provides for a more mature deliberation and consideration of every question in this Court than could with convenience be given by the Judge of the Circuit Court, and hence there is a very obvious propriety in confiding the ultimate decision'of all questions, including,even the so-called discretionary powers, to a tribunal constituted as this Court is. But it has been said that the Circuit Judges possess, with regard to the exercise of these discretionary powers, better opportunities, indeed in some cases, the only opportunity of making a correct decision on the subject matter. If this be true, the cases, I think, are rare, and are more than countervailed by the considerations before mentioned of more time for deliberation, and the benefit of the united labors of the three Judges. And again, it has been contended, that if this Court claims and exercises the power of regulating and controlling the exercise of these discretionary powers, it will have the effect of degrading the Circuit Court Judges, and in fact would materially interfere with the efficient discharge of their duties. I cannot think so. The Circuit Court Judges are well aware that the tribunals in which they preside are with respect to this Court, inferior and subordinate; and presuming that the sole and only care of that very meritorious branch of *208tlie judicial power of tlie State is, that justice may he administered according to the rules of law, they would always rejoice that unintentional errors should he corrected by the Court of last resort. But if the argument is well founded, it proves too much; it goes to show that this Court can and ought to he dispensed with in order to preserve the dignity and efficiency of the subordinate Judges — it is an argument against all appellate tribunals — for it is i impossible to conceive that the Judges of the subordinate Courts would not entertain as much pride of opinion upon such questions as it is conceded may now be assigned for error, as upon those questions which are claimed to rest exclusively in the discretion of the Judge.-
That this Court has the power to entertain the jurisdiction which I contend for, I have no doubt; the citations above made, declare that the Court of King’s Bench, in England, hath power to redress things erroneously done, which are confided to the discretion of subordinate tribunals, and the power of this Court as a Court of revision is as full and ample ás that of the English Court. By the Constitution, it is invested not only with full appellate jurisdiction proper, hut with a superintending power and control over all other Courts. In some of the cases cited upon the argument, while the right to review the exercise of such discretionary powers is denied the appellate Court, it is admitted that the Court will interfere whenever there is a case presented of a gross maladministration of the power. This presents a most glaring inconsistency, for how can an appellate tribunal ascertain that the power of exercising this discretion has been grossly abused except by an examination of the question ? And if the ajipellate Court has not the jurisdiction which I claim for it, the answer should be in all cases where the assignment of error is based uj>on the discretionary power, that tlie Court can*209not interfere for want of jurisdiction. Those cases proceed upon this idea — we will look into the matter ; if the power has been fairly, properly and justly exercised, we will not affirm the judgment, because it is right and just, hut will do so on the ground that the Court has no power to interfere with it. And if, on the other hand, it shall appear that it has been arbitrarily exercised — if there has been a wanton or gross abuse of the power, the appellate Court will interfere and apply the proper corrective, because it is nota proper and just exercise of discretion. In fact jurisdiction is and must he assumed, according to these cases, to ascertain whether it is or is not the exercise of judicial discretion ; and yet it is said no appeal lies from the exercise of such judicial discretion, because the Supreme Court has not power to review it. The course of reasoning by which such a result is attained, seems to my mind too highly artificial to he sound. I cannot understand how the right to exercise this discretionary power, if free from control, is made to depend on the fact whether it is rightfully or wrongfully used ; so also it seems to me, that an uncontrollable discretion which acts materially on the rights of parties litigant, is, according to the principles of the common law, simply an absurdity ; and that it justly merits the eloquent denunciation of Ld. Camden, quoted by the Counsel for the appellant. <c The discretion of a J udge,” says that eminent jurist and statesman, “ is the law of ty- “ rants ; it is always unknown, it is different in different “ men; it is casual, and depends upon constitution, temper, “ and passion. In the best, it is oftentimes caprice ; in “ the worst, it is every vice, folly and passion to which hu- “ man nature is liable.”
In the case at bar, although the Circuit Court allowed the witness to he re-examined at a very late stage of the causo, yet I am unable to perceive, from the statement of *210the bill of exceptions, that the discretion was exercised otherwise than soundly and properly. Th$re was no surprise upon the appellant, and he does not appear to have been prejudiced by the discharge of witnesses, &c., previous thereto. It was a simple isolated fact as to the time when the offence charged was bommitted, and not as to the guilt of the appellant, whether he had in fact committed the of fence or not. I can very well conceive of cases, both oh the civil and criminal sides of the Court, when the re-examination of witnesses would tend greatly to the'prejudice of the adversary party, and present temptations to the witnesses to commit perjury. Witnesses remaining in the Court room, and ascertaining from the arguments of counsel before the Jury the weak points of the case, if their feelings are strongly enlisted, would be prompted by tbe bias of their minds, to supply the deficiency* upon a re-examination. So also the new and substantive1 fact proved by a witness recalled to the stand, or a new witness introduced after the evidence had been closed, might be susceptible of contradiction, and yet tbe opposite party deprived of tbis opportunity by tbe discharge or departure of witnesses wbo had been in attendance.- Other suggestions preseht themselves, but those stated are sufficient for the purpose of illustration. The discretion is to be exorcised with reference to all thé surrounding circumstances, and these circumstances in almost eveiy instance, may be made to appear intelligibly to tbe appellate Court, by the bill of exceptions, so that if it has been improperly exercised, it may be corrected bere. As before remarked, I concur in tbe judgment of affirmance, because I cannot see tbat any error has been committed by tbe Court below in the application of a sound legal discretion.